— Order reversed upon the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, upon the ground that the complaint, as we construe it, charges both defendants with negligence in causing, suffering and permitting the article known as the wooden Chute while being handled by the agents and employees of the defendants, to fall upon the plaintiff, to his personal injury, and that the particulars sought are immaterial. Kelly, P. J., Rich, Manning, Kelby and Kapper, JJ., concur.